PER CURIAM:
Michael P. Nasiatka appeals the district court’s order granting summary judgment in favor of his employer in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Na-siatka v. England, No. CA-03-900-RDB (D. Md. Oct. 9, 2003; Mar. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED